EXHIBIT 10.47

[Date], 2008

[Senior Executive Officer],

[Street Address],

[City], [St] [Zip].

Dear [Senior Executive Officer],

Regions Financial Corporation (the “Company”) has entered into a Securities
Purchase Agreement (the “Participation Agreement”), with the United States
Department of Treasury (“Treasury”) that provides for the Company’s
participation in the Treasury’s TARP Capital Purchase Program (the “CPP”).

For the Company to participate in the CPP and as a condition to the closing of
the investment contemplated by the Participation Agreement, the Company is
required to establish specified standards for incentive compensation to its
senior executive officers and to make changes to its compensation arrangements.
To comply with these requirements, and in consideration of the benefits that you
will receive as a result of the Company’s participation in the CPP, you agree as
follows:

 

  (1) No Golden Parachute Payments. The Company is prohibiting any golden
parachute payment to you during any “CPP Covered Period”. A “CPP Covered Period”
is any period during which (A) you are a senior executive officer and
(B) Treasury holds an equity or debt position acquired from the Company in the
CPP.



--------------------------------------------------------------------------------

  (2) Recovery of Bonus and Incentive Compensation. Any bonus and incentive
compensation paid to you during a CPP Covered Period is subject to recovery or
“clawback” by the Company if the payments were based on materially inaccurate
financial statements or any other materially inaccurate performance metric
criteria.

 

  (3) Compensation Program Amendments. Each of the Company’s compensation,
bonus, incentive and other benefit plans, arrangements and agreements (including
golden parachute, severance and employment agreements) (collectively, “Benefit
Plans”) with respect to you is hereby amended to the extent necessary to give
effect to provisions (1) and (2).

In addition, the Company is required to review its Benefit Plans to ensure that
they do not encourage senior executive officers to take unnecessary and
excessive risks that threaten the value of the Company. To the extent any such
review requires revisions to any Benefit Plan with respect to you, you and the
Company agree to agree to execute such additional documents as the Company deems
necessary to effect such revisions.

 

  (4) Definitions and Interpretation. This letter shall be interpreted as
follows:

 

  •  

“Senior executive officer” means the Company’s “senior executive officers” as
defined in subsection 111(b)(3) of EESA.

 

  •  

“Golden parachute payment” is used with the same meaning as in subsection
111(b)(2)(C) of EESA.

 

  •  

“EESA” means the Emergency Economic Stabilization Act of 2008 as implemented by
guidance or regulation that has been issued and is in effect as of the “Closing
Date” as defined in the Participation Agreement.

 

  •  

The term “Company” includes any entities treated as a single employer with the
Company under 31 C.F.R. § 30.1(b) (as in effect on the Closing Date). You are
also delivering a waiver pursuant to the Participation Agreement, and, as
between the Company and you, the term “employer” in that waiver will be deemed
to mean the Company as used in this letter.

 

  •  

The term “CPP Covered Period” shall be limited by, and interpreted in a manner
consistent with, 31 C.F.R. § 30.11 (as in effect on the Closing Date).

 

  •  

Provisions (1) and (2) of this letter are intended to, and will be interpreted,
administered and construed to, comply with Section 111 of EESA (and, to the
maximum extent consistent with the preceding, to permit operation of the Benefit
Plans in accordance with their terms before giving effect to this letter).



--------------------------------------------------------------------------------

  •  

This Agreement will be governed by and construed in accordance with the law of
the State of Alabama applicable to contracts made and to be performed entirely
within that state. To the extent permitted by law, you and the Company waive any
and all rights to a jury trial with respect to this Agreement and the Benefit
Plans. You and the Company further irrevocably submit to the exclusive
jurisdiction of any state or federal court located in Birmingham, Alabama over
any contest related to this Agreement and the Benefit Plans. This includes any
action or proceeding to compel arbitration or to enforce an arbitration award.
Both you and the Company acknowledge that (a) the forum stated in this Section
has a reasonable relation to this Agreement and to the relationship between you
and the Company and that the submission to the forum will apply even if the
forum chooses to apply non-forum law, (b) waive, to the extent permitted by law,
any objection to personal jurisdiction or to the laying of venue of any action
or proceeding covered by this Section in the forum stated in this Section,
(c) agree not to commence any such action or proceeding in any forum other than
the forum stated in this Section and (d) agree that, to the extent permitted by
law, a final and non-appealable judgment in any such action or proceeding in any
such court will be conclusive and binding on you and the Company. However,
nothing in this Agreement precludes you or the Company from bringing any action
or proceeding in any court for the purpose of enforcing the provisions of this
Section.

The Board appreciates the concessions you are making and looks forward to your
continued leadership during these financially turbulent times.

 

Very truly yours, REGIONS FINANCIAL CORPORATION. By:  

 

Name:   Title:  

Intending to be legally bound, I agree

with and accept the foregoing terms.

 

 

     [Senior Executive Officer]     



--------------------------------------------------------------------------------

WAIVER

In consideration for the benefits I will receive as a result of my employer’s
participation in the United States Department of the Treasury’s TARP Capital
Purchase Program, I hereby voluntarily waive any claim against the United States
or my employer for any changes to my compensation or benefits that are required
to comply with the regulation issued by the Department of the Treasury as
published in the Federal Register on October 20, 2008.

I acknowledge that this regulation may require modification of the compensation,
bonus, incentive and other benefit plans, arrangements, policies and agreements
(including so-called “golden parachute” agreements) that I have with my employer
or in which I participate as they relate to the period the United States holds
any equity or debt securities of my employer acquired through the TARP Capital
Purchase Program.

This waiver includes all claims I may have under the laws of the United States
or any state related to the requirements imposed by the aforementioned
regulation, including without limitation a claim for any compensation or other
payments I would otherwise receive, any challenge to the process by which this
regulation was adopted and any tort or constitutional claim about the effect of
these regulations on my employment relationship.

 

 

  

 

[Senior Executive Officer]    [Date], 2008